Citation Nr: 1445712	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office & Insurance Center (RO&IC) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the Regional Office (RO) in New Orleans, Louisiana.  

In September 2013, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 remand directed that the Veteran be scheduled for a VA examination to determine the etiology of his current psychiatric disorder, to include diagnosed major depression and anxiety disorder, as well as PTSD, if found to be present.  

The RO scheduled a mental health examination for the Veteran in May 2014; however, he did not appear.  The record does not contain copies of letters to the Veteran notifying him of this examination; however, 3 different VA forms requesting a mental health examination be scheduled, all dated in in April 2014, either show different home addresses for the Veteran or indicate that different VA data bases show different addresses for him.  The Veteran's claim file indicates that he had "exam issues."  In September 2014, his representative argued that the Veteran wanted to go to his examination, but that he never received notice.  Remand is therefore required so that a new VA examination may be scheduled.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  VA must document in the claim file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.  

The entire claim file must be reviewed by the examiner.

The examiner is to provide a diagnosis of any psychiatric disorder and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the alleged stressors the diagnosis is based on must be identified.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



